DETAILED ACTION
This is a response to Applicant’s Remarks filed 01/26/2022. Claims 1-11, 15, 28, 30-41, 44, 46-47, 65, 67-68 are pending. Claims 1, 3-9, 15, 28, 30-33, 36-39, 44, 46-47, 65 and 67-68 have been amended. Claims 12-14, 16-27, 29, 34, 42-43, 45, 48-64, 66, 69-76 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15, 28, 30-33, 35, 37, 44, 46-47, 65, 67-68 are rejected under 35 U.S.C 103 as being unpatentable over Pirskanen et al. (US20150236822), hereinafter “Pirskanen”, in view of Davydov (Wo2018102098), hereinafter “Davydov”, in further view of Chandra et al. (WO 2007092257), hereinafter “Chandra”.

Regarding claims 1 and 44, Pirskanen teaches:
A method performed by an apparatus of a first wireless local area network (WLAN) device for implementing a hybrid automatic repeat request (HARQ) protocol (Pirskanen, Fig. 1, STA and UE, HARQ protocol), comprising: 
outputting a first HARQ frame for transmission to the second WLAN device (Pirskanen Fig. 3, Step 32: transmit TXOP request to TXOP responder; [0010] with HARQ identifier indicating a request for HARQ operation); 
obtaining a first feedback message from the second WLAN device, (Pirskanen [0010]: STA request for either HARQ operation or for non-HARQ operation. Fig. 3, Step 34: Receive a subsequent transmission from the TXOP responder indicating acceptance, modified acceptance or rejection of the request.); 
and outputting a second HARQ frame for transmission to the second WLAN device (Pirskanen, Fig. 13 [0132]: Basic operations – Data packet (second HARQ transmission) send out “Data Packet 2” after ACK frames received indicating HARQ. Also Fig 16.)

Pirskanen does not teach:
obtaining a first indication of a first amount of memory available at a second WLAN device for processing HARQ transmissions;…
the first HARQ frame associated with the first amount of memory available at the second WLAN device for processing HARQ transmissions;
obtaining a second indication of a second amount of memory available at the second WLAN device for processing HARQ transmissions, and…
the second HARQ frame associated with the second amount of memory available at the second WLAN device for processing HARQ transmissions
However, Davydov teaches generating messages indicating the memory size of the HARQ buffer available to be used:
obtaining a first indication of a first amount of memory available at a second WLAN device for processing HARQ transmissions 
obtaining a second indication of a second amount of memory available at the second WLAN device for processing HARQ transmissions (Davydov teaches the UE (second WLAN device) messaging buffer size capability to the gNB (first WLAN device) (see Fig. 2 Steps 206 and 214, also Fig. 3, Steps 302-308). Step 206 is a first message from the UE to the gNB with soft buffer size capability [0033]. After ACK/NACK response exchange with the gNB, the UE may transmit a second (Step 214) soft buffer load report to the gNB, where such a report is incorporated into the second HARQ transmission [0034]. Fig. 3, Step 302 [0036]: In more detail, the UE generates a message indicating the memory size of the HARQ buffer, and provide HARQ buffer status report to gNB (Step 308). Repeat steps 302-308 for the second soft buffer load report.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen in order to provide the latest information on the UE’s HARQ memory capacity to the gNB, repeatedly (first then second HARQ transmissions), to better manage HARQ buffer loading status for preventing memory overflow to assist the gNB regarding the use of incremental redundancy versions (IRV) Davydov [0017].

Pirskanen and Davydov teach the first and second messages of buffer capability, but neither teach the sequence of message exchange between the node and the UE together with the association of information into such messages:
the first HARQ frame associated with the first amount of memory available at the second WLAN device for processing HARQ transmissions;
the second HARQ frame associated with the second amount of memory available at the second WLAN device for processing HARQ transmissions
However, Chandra, in a similar endeavor, teaches the sequence where the (receiving) node signals to (transmitting node) the capacity of its HARQ memory, followed by the HARQ transmission associated with such information:
the first HARQ frame associated with the first amount of memory available at the second WLAN device for processing HARQ transmissions; (Chandra Fig. 2 Step 204 [0031-0032]: Receiving node signals the capacity of the HARQ memory to the transmitting node, where the receiving node is the second WLAN device, the transmitting node is the first WLAN device, and the HARQ memory is indicative of the HARQ memory available for processing HARQ transmissions. Steps 206/208: the transmitting node signals the HARQ memory configuration to the receiving node. See also Fig. 3 Steps 302-308, thru 314 [0034-0039]).
the second HARQ frame associated with the second amount of memory available at the second WLAN device for processing HARQ transmissions (Chandra Fig. 2 Steps 204/206/208 [0031-0032]: Repeating the sequence of steps to signal HARQ memory configuration to the receiving node. See also Fig. 3 Steps 302-308, thru 314 [0034-0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chandra into the method of Pirskanen in view of Davydov to support efficient operation between gNB and each device with improved awareness of current HARQ buffer loading status, leading to improved HARQ process (i.e. Transport block is sized to match the dynamically configurable HARQ memory (Chandra[0028]).

Particularly for claim 44, Pirskanen teaches:
One or more processors to generate HARQ transmissions; and interfaces configured to (Fig. 2: processor 24, Com Interface 28)

Regarding claim 2, Pirskanen teaches:
The method of claim 1, wherein the first feedback message obtained from the second WLAN device is a HARQ Block Acknowledgement (H-BA) message. (Pirskanen Fig. 19a, 19b [0130]: Parameters used in HARQ with Block ACK can be negotiated by using an add Block Acknowledgement (ADDBA) Request-Response in advance of actual TXOP operations. This is included by extending the ADDBA Request and Response frames Action field formats by adding order 8 (HARQ info).) 

Regarding claim 3, 30, 46 and 67, Pirskanen teaches:
The method of claim 1, wherein the first feedback message includes an indication to enable the HARQ protocol (Pirskanen [0010]: STA request for either HARQ operation or for non-HARQ operation. Fig. 3, Step 34: Receive a subsequent transmission from the TXOP responder indicating acceptance, modified acceptance or rejection of the request.);  
Pirskanen does not teach:
and a second indication of the amount of second memory available at the second WLAN device for processing HARQ transmissions.
However, Davydov teaches:
and a second indication of the amount of second memory available at the second WLAN device for processing HARQ transmissions (Davydov, [0015]: UE can indicate HARQ buffer memory size to a RAN node and report HARQ buffer loading to the RAN node, i.e. supports HARQ buffer status report from the UE to the RAN node. Fig. 2, 3 [0032-0036]: UE202 reports 206 the buffer size capability to gNB 204 [0033]. The gNB can respond (208, 210) with ACK or NACK, such as on the PDSCH until the capability is known to the gNB. Alternatively, The gNB 204 requests load report 212 (H-RTS), UE 202 sends a second load report 214 (H-CTS) [0034]. Also Fig. 3, Steps 302-308.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen to augment a well-known practice (RTS/CTS exchange) with specific content for improved management of HARQ buffer overflow. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 4, 31, 47 and 68, Pirskanen teaches:
The method of claim 1, further comprising: 
prior to transmission of the first HARQ frame, 
outputting a HARQ request to send (H-RTS) message for transmission to the second WLAN device, and 
obtaining a HARQ clear to send (H -CTS) message from the second WLAN device in response to transmission of the H-RTS message (Pirskanen Fig. 13, [0131-0132]: Actual TXOP reservation with HARQ negotiation can be completed using a Request To Send (RTS) –Clear to Send (CTS) frame exchange. HARQ TXOP parameters may be negotiated in the RTS/CTS exchange and the channel reserved…), 
Pirskanen does not teach that the messages exchanged are associated with size of memory:
the H-RTS message including a request for the first amount of memory available at the second WLAN device for processing HARQ transmissions
the H-CTS message including the first indication of the first amount of memory available at the second WLAN device for processing HARQ transmissions.
However, Davydov teaches:
the H-RTS message including a request for the first amount of memory available at the second WLAN device for processing HARQ transmissions
the H-CTS message including the first indication of the first amount of memory available at the second WLAN device for processing HARQ transmissions. (Davydov, [0015]: UE can indicate HARQ buffer memory size to a RAN node and report HARQ buffer loading to the RAN node, i.e. supports HARQ buffer status report from the UE to the RAN node. Fig. 2, 3 [0032-0036]: UE202 first reports 206 the buffer size capability to gNB 204 [0033]. The gNB can respond (208, 210) with ACK or NACK, such as on the PDSCH until the capability is known to the gNB. Alternatively, The gNB 204 requests load report 212 (H-RTS), UE 202 sends second load report 214 (H-CTS) [0034]. Also Fig. 3, Steps 302-308.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen to augment a well-known practice (RTS/CTS exchange) with specific content for improved management of HARQ buffer overflow. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 5, Pirskanen teaches:
The method of claim 4, wherein the first feedback message (Pirskanen [0010]: STA request for either HARQ operation or for non-HARQ operation. Fig. 3, Step 34: Receive a subsequent transmission from the TXOP responder indicating acceptance, modified acceptance or rejection of the request.)  and the H-CTS message (Pirskanen Fig. 13, [0131-0132]: Actual TXOP reservation with HARQ negotiation can be completed using a Request To Send (RTS) –Clear to Send (CTS)frame exchange.)
Pirskanen does not teach:
 include the indication of the amount of memory available at the second WLAN device for processing HARQ transmissions.
However, Davydov teaches:
include the indication of the amount of memory available at the second WLAN device for processing HARQ transmissions. (Davydov, Fig. 2, 3 [0032-0036]: UE202 reports 206 the buffer size capability to gNB 204 [0033]. The gNB can respond (208, 210) with ACK or NACK, such as on the PDSCH until the capability is known to the gNB. Alternatively, the gNB 204 requests load report 212 (H-RTS), UE 202 sends load report 214 (H-CTS) [0034]. Also Fig. 3, Steps 302-308.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen to augment a well-known practice (RTS/CTS exchange) with specific content for improved management of HARQ buffer overflow. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 6, Pirskanen teaches:
The method of claim 4, further comprising: 
outputting the first HARQ frame for transmission to the second WLAN device (Pirskanen Fig. 3, Step 32: transmit TXOP request to TXOP responder; [0010] with HARQ identifier indicating a request for HARQ operation); 
Pirskenen does not teach:
based, at least in part, on the amount of memory available at the second WLAN device for processing HARQ transmissions indicated by the H-CTS message.
However, Davydov reaches:
based, at least in part, on the amount of memory available at the second WLAN device for processing HARQ transmissions indicated by the H-CTS message. (Davydov, The gNB 204 requests load report 212 (H-RTS), UE 202 sends load report 214 (H-CTS) [0034]. Also Fig. 3, Steps 302-308.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen to augment a well-known practice (RTS/CTS exchange) with specific content for improved management of HARQ buffer overflow. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regardings claim 7 and 32, Pirskanen teaches:
The method of claim 1, further comprising: 
prior to transmission of the first HARQ frame, 
obtaining a management frame from the second WLAN device, the management frame including the first indication of the first amount of memory available at the second WLAN device for processing HARQ transmissions (Pirskanen Fig. 19a, 19b [0130]: Parameters used in HARQ with Block ACK can be negotiated by using an add Block Acknowledgement (ADDBA) Request-Response in advance of actual TXOP operations. This is included by extending the ADDBA Request and Response frames Action field formats by adding order 8 (HARQ info).).

Regarding claims 8 and 33, Pirskanen teaches:
The method of claim 1, further comprising: 
prior to transmission of the first HARQ frame, 
obtaining a block acknowledgment setup message from the second WLAN device, the block acknowledgment setup message including the … indication of the … amount of memory available at the second WLAN device for processing HARQ transmissions (Pirskanen Fig. 19a, 19b [0130]: Parameters used in HARQ with Block ACK can be negotiated by using an add Block Acknowledgement (ADDBA) Request-Response in advance of actual TXOP operations. This is included by extending the ADDBA Request and Response frames Action field formats by adding order 8 (HARQ info).).

Pirskanen does not teach the specific first indication of the first amount of memory.
However, Davydov teaches 
		the first indication of the first amount of memory (Davydov, Fig 2, Step 206: first UE soft buffer size capability is transmitted to the node.)

Regarding claim 9, Pirskanen teaches:
The method of claim 1, further comprising: 
prior to transmission of the first HARQ frame, 
obtaining a HARQ setup message from the second WLAN device, the HARQ setup message including the … indication of the …amount of memory available at the second WLAN device for processing HARQ transmissions (Pirskanen Fig. 19a, 19b [0130]: Parameters used in HARQ with Block ACK can be negotiated by using an add Block Acknowledgement (ADDBA) Request-Response in advance of actual TXOP operations. This is included by extending the ADDBA Request and Response frames Action field formats by adding order 8 (HARQ info).).

Pirskanen does not teach the specific first indication of the first amount of memory.
However, Davydov teaches 
		the first indication of the first amount of memory (Davydov, Fig 2, Step 206: first UE soft buffer size capability is transmitted to the node)

Regarding claim 10, Pirskanen teaches:
The method of claim 1, wherein the first feedback message is a non-HARQ acknowledgement message, further comprising: 
determining the non-HARQ acknowledgement message indicates to disable the HARQ protocol and enable a non-HARQ protocol (Pirskanen [0083]: Using 3 bits in the response message, TXOP responder can accept the TXOP for HARQ response, or accept the TXOP for non-HARQ response even though the HARQ operation was requested, or reject the request) ; and 
outputting a non-HARQ frame for transmission to the second WLAN device (Pirskanen, Fig. 13 [0132]: Basic operations – For non-HARQ operation, the STA Data packet (second HARQ transmission) send out “Data Packet 2” after ACK frames received indicating non-HARQ. Also Fig 16.)

Regarding claim 11, Pirskanen teaches:
The method of claim 10, wherein the non-HARQ acknowledgement message indicates the second WLAN device does not have memory available for processing HARQ transmissions. (Pirskanen, [0078-0080]: HARQ operation presumes a second HARQ data transmission that, depending on the CC or IR method, will require sufficient memory, otherwise there could be HARQ buffer overflow. The receiver’s memory size available for HARQ operation is limited to physical memory, and [0082] to the number of packets that can be sent (on the first HARQ transmission). TXOP responder may indicate TXOP for non-HARQ operation if the responder has measured channel quality to be very good, such that HARQ gains are marginal, or, if the TXOP responder has other ongoing processing that consume its memory resources. In the case for insufficient memory, the TXOP responder would return a non-HARQ acknowledgement.).

Regarding claim 15, Pirskanen teaches:
The method of claim 1, wherein the first feedback message is an A-Control message, the A-Control message including a HARQ status report (HSR) having the … indication of the … amount of memory available at the second WLAN device for processing HARQ transmissions. (Pirskanen Fig. 19a, 19b [0130]: Many different kinds of messages sent as feedback messages from the second WLAN to the STA are well known in the art, functionally equivalent with expectation of similar results. Pirskanen discloses: Parameters used in HARQ with Block ACK can be negotiated by using an add Block Acknowledgement (ADDBA) Request-Response in advance of actual TXOP operations.).
Pirskanen does not teach the second indication of buffer memory:
the second indication of the second amount of memory available at the second WLAN device
However, Davydov teaches:
the second indication of the second amount of memory available at the second WLAN device (Davydov, Fig 2, Step 214: second UE soft buffer load report is transmitted to the node)

Regarding claims 28 and 65, Pirskanen teaches:
A method performed by an apparatus of a second wireless local area network (WLAN) device for implementing a hybrid automatic repeat request (HARQ) protocol (Pirskanen, Fig. 1, STA and UE, HARQ protocol), comprising:
Obtaining a first HARQ frame from the first WLAN device (Pirskanen Fig. 3, Step 32: transmit TXOP request to TXOP responder; [0010] with HARQ identifier indicating a request for HARQ operation);
outputting a HARQ feedback message for transmission to the first WLAN device, (Pirskanen [0010]: STA request for either HARQ operation or for non-HARQ operation. Fig. 4, Step 44: Transmit a response to the TXOP requestor indicating acceptance, modified acceptance or rejection of the request. ;
obtaining a second HARQ frame from the first WLAN device, (Pirskanen Fig. 13 [0132]: Basic operation - data packet (second HARQ transmission) send out “Data Packet 2” after ACK frames received indicating HARQ. Also Fig. 16.);
	Prisakanen does not teach:
outputting for transmission to a first WLAN device a first indication of a first amount of memory available at the second WLAN device for processing HARQ transmissions associated with a first WLAN device;
the first HARQ frame associated with the first amount of memory available at the second WLAN device for processing HARQ transmissions
outputting for transmission to the first WLAN device a second indication of a second amount of memory available at the second WLAN device for processing HARQ transmissions
the second HARQ frame associated with the second amount of memory available at the second WLAN for processing HARQ transmissions.
	However, Davydov teaches:
outputting for transmission to a first WLAN device a first indication of a first amount of memory available at the second WLAN device for processing HARQ transmissions associated with a first WLAN device;
outputting for transmission to the first WLAN device a second indication of a second amount of memory available at the second WLAN device for processing HARQ transmissions. (Davydov teaches the UE (second WLAN device) messaging buffer size capability to the gNB (first WLAN device) (see Fig. 2 Steps 206 and 214, also Fig. 3, Steps 302-308). Step 206 is a first message from the UE to the gNB with soft buffer size capability [0033]. After ACK/NACK response exchange with the gNB, the UE may transmit a second (Step 214) soft buffer load report to the gNB, where such a report is incorporated into the second HARQ transmission [0034]. Fig. 3, Step 302 [0036]: In more detail, the UE generates a message indicating the memory size of the HARQ buffer, and provide HARQ buffer status report to gNB (Step 308). Repeat steps 302-308 for the second soft buffer load report.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen in order to provide the latest information on the UE’s HARQ memory capacity to the gNB, repeatedly (first then second HARQ transmissions), to better manage HARQ buffer loading status for preventing memory overflow to assist the gNB regarding the use of incremental redundancy versions (IRV) Davydov [0017].

Pirskanen and Davydov teach the first and second messages of buffer capability, but neither teach the sequence of message exchange between the node and the UE together with the association of information into such messages:
the first HARQ frame associated with the first amount of memory available at the second WLAN device for processing HARQ transmissions;
the second HARQ frame associated with the second amount of memory available at the second WLAN device for processing HARQ transmissions

However, Chandra, in a similar endeavor, teaches the sequence where the (receiving) node signals to (transmitting node) the capacity of its HARQ memory, followed by the HARQ transmission associated with such information:
the first HARQ frame associated with the first amount of memory available at the second WLAN device for processing HARQ transmissions; (Chandra Fig. 2 Step 204 [0031-0032]: Receiving node signals the capacity of the HARQ memory to the transmitting node, where the receiving node is the second WLAN device, the transmitting node is the first WLAN device, and the HARQ memory is indicative of the HARQ memory available for processing HARQ transmissions. Steps 206/208: the transmitting node signals the HARQ memory configuration to the receiving node. See also Fig. 3 Steps 302-308, thru 314 [0034-0039]).
the second HARQ frame associated with the second amount of memory available at the second WLAN device for processing HARQ transmissions (Chandra Fig. 2 Steps 204/206/208 [0031-0032]: Repeating the sequence of steps to signal HARQ memory configuration to the receiving node. See also Fig. 3 Steps 302-308, thru 314 [0034-0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chandra into the method of Pirskanen in view of Davydov to support efficient operation between gNB and each device with improved awareness of current HARQ buffer loading status, leading to improved HARQ process (i.e. Transport block is sized to match the dynamically configurable HARQ memory (Chandra [0028]).

Particularly for claim 65, Pirskanen teaches:
One or more processors configured to …(Pirskanen, Fig. 2: processor 24):
One or more interfaces configured to …(Pirskanen: Fig. 2 Communication Interface 28):

Regarding claim 35, Pirskanen teaches:
The method of claim 28, wherein the HARQ feedback message is an H-BA message, the H-BA message including an indication of a maximum number of HARQ transmissions per HARQ transmission opportunity (TXOP) (Pirskanen: [0070]: The coded information in the feedback message as a new information element field in the beacon frame body, or coded in the QoS Info element (Fig 9b and 9c, see HARQ support slot B6), including information regarding maximum number of HARQ processes that can be supported.)

Regarding claim 36, Pirskanen teaches:
The method of claim 28, wherein outputting the … indication of the … amount of memory available at the second WLAN device for processing HARQ transmissions includes the … amount of memory available at the second WLAN device for a single HARQ stream or for multiple HARQ streams. (Pirskanen, [0078-0080]: HARQ operation presumes a second HARQ data transmission that, depending on the CC or IR method, will require sufficient memory, otherwise there could be HARQ buffer overflow. The receiver’s memory size available for HARQ operation is limited to physical memory, and [0082] to the number of packets that can be sent (on the first HARQ transmission). TXOP responder may indicate TXOP for non-HARQ operation if the responder has measured channel quality to be very good, such that HARQ gains are marginal, or, if the TXOP responder has other ongoing processing that consume its memory resources.)

Pirskanen does not teach the specific first indication of the first amount of memory.
However, Davydov teaches 
		the first indication of the first amount of memory…includes the first amount of memory available.. (Davydov, Fig 2, Step 206: first UE soft buffer size capability is transmitted to the node )


Regarding claim 37, Pirskanen does not teach:
The method of claim 28, further comprising determining whether to enable the HARQ protocol with the first WLAN, the determination being associated with the … amount of memory available at the second WLAN device for processing HARQ transmissions. 
However, Davydov teaches:
wherein determining whether to enable the HARQ protocol with the first WLAN is based, at least in part, on the amount of memory available at the second WLAN device for processing HARQ transmissions. (Davydov, [0015]: UE can indicate HARQ buffer memory size to a RAN node and report HARQ buffer loading to the RAN node, i.e. supports HARQ buffer status report from the UE to the RAN node. Fig. 2, 3 [0032-0036]: UE202 reports 206 the buffer size capability to gNB 204 [0033]. The gNB can respond (208, 210) with ACK or NACK, such as on the PDSCH until the capability is known to the gNB. Alternatively, the gNB 204 requests load report 212 (H-RTS), UE 202 sends load report 214 (H-CTS) [0034]. Also Fig. 3, Steps 302-308.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Davydov into the method of Pirskanen to augment a well-known practice (RTS/CTS exchange) with specific content for improved management of HARQ buffer overflow. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Pirskanen does not teach the specific first indication of the first amount of memory.
However, Davydov teaches 
		the first indication of the first amount of memory (Davydov, Fig 2, Step 206: first UE soft buffer size capability is transmitted to the node.)


Claims 38-41 are rejected under 35 U.S.C 103 as being unpatentable over Pirskanen et al. 
in view of Davydov, in further view of Sampath et al. (US20140126580) hereinafter “Sampath”.

Regarding claim 38, Pirskanen teaches:
The method of claim 28, further comprising: 
obtaining a second HARQ frame from the first WLAN device (Pirskanen, Fig. 13 [0132]: Basic operations – Data packet (second HARQ transmission) send out “Data Packet 2” after ACK frames received indicating HARQ. Also Fig 16.)
Pirskanen and Davydov do not teach:
the second HARQ frame being a first physical convergence layer protocol data unit (PPDU) including at least a first media access control protocol data unit (MPDU), and 
determining to enable the HARQ protocol with the first WLAN when at least a portion of the first MPDU is successfully received by the second WLAN device.
However, Sampath teaches:
the second HARQ frame being a first physical convergence layer protocol data unit (PPDU) including at least a first media access control protocol data unit (MPDU), and
determining to enable the HARQ protocol with the first WLAN when at least a portion of the first MPDU is successfully received by the second WLAN device. (Sampath [0147]: In conventional IEEE802.11 protocols, the transmitted packet or PPDU includes a PHY header and one or more MPDUs. The CRC of the MPDU is computed, so if the RX STA detects errors, (in the payload or the header), this can result in multiple NACK messages being sent. [0083]: Figs, 2-3, when a transmission fails, the TX can retransmit the failed MPDU. In embodiments where MPDUs are transmitted in A-MPDU (multiple MPDUs transmitted as a single), the STA can include duplicated PMDUs in the same A-MPDU.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Sampath into the method of Pirskanen in order to include a second test for enabling HARQ protocol for more efficient use of combining first and second HARQ transmissions.   The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 39, Pirskanen teaches:
The method of claim 28, further comprising determining whether to enable the HARQ protocol with the first WLAN device, wherein determining includes: 
obtaining a third HARQ frame from the first WLAN device Pirskanen, Fig. 13 [0132]: Basic operations – Data packet (second HARQ transmission) send out “Data Packet 2” after ACK frames received indicating HARQ. Also Fig 16.)
outputting a non-HARQ feedback message for transmission to the first WLAN device in response to determining to disable the HARQ protocol. (Pirskanen, Fig. 13 [0132]: Basic operations – For non-HARQ operation, the STA Data packet (second HARQ transmission) send out “Data Packet 2” after ACK frames received indicating non-HARQ. Also Fig 16.)

Pirskanen and Davydov do not teach:
, the third HARQ  frame being a PPDU;
determining a reception failure of one or more MPDUs of the PPDU; 
disabling the HARQ protocol with the first WLAN device based on the reception failure;
However, Sampath teaches:
, the third HARQ frame being a PPDU;
determining a reception failure of one or more MPDUs of the PPDU; 
disabling the HARQ protocol with the first WLAN device based on the reception failure;
 (Sampath [0147]: In conventional IEEE802.11 protocols, the transmitted packet or PPDU  includes a PHY header..and one or more MPDUs. The CRC of the MPDU is computed, so if the RX STA detects errors, (in the payload or the header), this can result in multiple NACK messages being sent. [0083]: Figs, 2-3, when a transmission fails, the TX can retransmit the failed MPDU. In embodiments where MPDUs are transmitted in A-MPDU (multiple MPDUs transmitted as a single), the STA can include duplicated PMDUs in the same A-MPDU.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Sampath into the method of Pirskanen in order to include a second test for enabling HARQ protocol for more efficient use of combining first and second HARQ transmissions.   The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 40, Pirskanen teaches:
The method of claim 39, wherein the non-HARQ feedback message includes a negative acknowledgement (N-ACK) message, wherein the N-ACK message indicates to the first WLAN device to disable the HARQ protocol. (Pirskanen: Fig. 13 Example Data packet 2 from STA not received correctly, resulting in feedback message AP sending NACK, indicating request for re-transmission, in non-HAQ operation or normal ARQ operation.   

Regarding claim 41, Pirskanen teaches:
The method of claim 40, wherein the N-ACK message further indicates to the first WLAN device one or more parameters to use for generating a retransmission PPDU.  (Pirskanen: Fig. 13 Example Data packet 2 from STA not received correctly, resulting in feedback message AP sending NACK, indicating request for re-transmission, in non-HAQ operation or normal ARQ operation.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20160128060 to Azarian Yazdi discloses a method for pre-reporting UE capability to the node that is incorporated into a first or second configuration transmission to the UE.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461